Appeal from a decree of the Surrogate’s Court of St. Lawrence county bearing date the 20th day of July, 1938. The appellant complains about the executor’s failure to sell certain stock and about certain fees which were allowed in the settlement of the estate. A careful examination of all the evidence indicates and supports the decision and decree of the surrogate, which is affirmed.. Decree unanimously *1024affirmed, with, one bill of costs to respondents Helen G. Lynch and Estate of Edward P. Lynch, payable out of the estate. Present — Hill, P. J., MeNamee, Crapser, Bliss and Hefllernan, JJ.